UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Growth and Income Fund, Inc. ANNUAL REPORT October 31, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 13 Statement of Options Written 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 30 Important Tax Information 31 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Growth and Income Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus Growth and Income Fund, Inc., covering the 12-month period from November 1, 2010, through October 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Investors were encouraged by expectations of a more robust economic recovery into the first quarter of 2011, but sentiment subsequently deteriorated due to disappointing economic data, rising commodity prices, an escalating sovereign debt crisis in Europe and a contentious debate regarding taxes, spending and borrowing in the United States. Stocks have been sensitive to these macroeconomic developments, often regardless of underlying company fundamentals. Indeed, market declines were particularly severe during August and September after a major credit rating agency downgraded U.S. long-term debt, while October ranked as one of the best months of the past decade. The economic outlook currently remains clouded by market turbulence and political infighting, but we believe that a continued subpar global expansion is more likely than a return to recession. Although Europe continues to struggle with a debt crisis, inflationary pressures appear to be waning in most countries as energy prices recently have retreated from their highs. In the United States, moderately low core inflation and an accommodative monetary policy could help support near-trend growth despite ongoing deleveraging activity in the private sector.To assess the potential impact of these and other developments on your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2010, through October 31, 2011, as provided by John Bailer, Elizabeth Slover and Brian Ferguson, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2011, Dreyfus Growth and Income Fund produced a total return of 5.23%. 1 This compares with the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), which produced a total return of 8.07% for the same period. 2 Stocks generally rallied into the first quarter of 2011 as an economic recovery appeared to gain traction, but renewed macroeconomic concerns later caused the market to give back many of its previous gains.The fund produced a lower return than its benchmark, primarily due to shortfalls in our stock selection strategy in the materials and energy sectors. The Fund’s Investment Approach The fund seeks long-term capital growth, current income and growth of income consistent with reasonable investment risk by normally investing primarily in stocks of domestic and foreign issuers. We choose stocks through a disciplined investment process that combines computer modeling techniques, bottom-up fundamental analysis and risk management. The fund’s investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics similar to those of the S&P 500 Index. In selecting securities, we seek companies that possess some or all of the following characteristics: growth of earnings potential; operating margin improvement; revenue growth prospects; business improvement; good business fundamentals; dividend yield consistent with the fund’s strategy pertaining to income, value or how a stock is priced relative to its perceived intrinsic worth; and healthy financial profile, which measures the financial well-being of the company. Shifting Sentiment Sparked Heightened Market Volatility Gains in employment, consumer spending and corporate earnings supported a stock market rally over the first several months of the reporting period. However, the rally was interrupted in February 2011 when political unrest in the Middle East led to sharply rising crude oil prices, and again in March when catastrophic natural and nuclear disasters in Japan disrupted the global industrial supply chain. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Nonetheless, investors proved resilient, and stocks rebounded quickly from these unexpected shocks. Investor sentiment began to deteriorate in earnest in late April when Greece appeared headed for default on its sovereign debt and pressures mounted on the banking systems of other European nations. In addition, U.S. economic data proved more disappointing than expected, and investors reacted cautiously to a contentious debate regarding U.S. government spending and borrowing. Stocks suffered bouts of heightened volatility when newly risk-averse investors shifted their focus from economically sensitive industry groups and relatively speculative companies to those that historically have held up well under uncertain economic conditions.Volatility was particularly severe in August and September, after a major credit-rating agency downgraded its assessment of long-term U.S. government debt. In contrast, the market rebounded strongly in October when some macroeconomic worries seemed to ease. Stock Selections Dampened Relative Performance Although the fund achieved positive absolute returns during a turbulent reporting period, its results compared to the benchmark were hurt by a tilt toward companies that tend to be more sensitive to economic conditions. In the energy sector, overweighted exposure to oil services provider Schlumberger and an underweighted position in integrated oil producer Chevron proved counterproductive when investors shifted their focus to traditional safe havens amid falling oil prices in a sputtering global economy. Among materials companies, specialty chemicals maker Eastman Chemical, fertilizer producer Mosaic and iron ore processor Cliffs Natural Resources suffered as commodity prices fell and concerns regarding the Chinese economy intensified. The fund achieved better results in the consumer staples sector, where strong stock selections included grocer Whole Foods Market, which benefited from increased spending by a relatively affluent customer base. In the information technology sector, winners included communications technology leader QUALCOMM, whose microchips are used in smartphones and tablet computers. The fund also benefited from underweighted positions in very large technology companies, such as Cisco Systems, that have been slow to adapt to new technological trends. 4 Although the fund produced mixed results in the financials sector, it successfully avoided the brunt of weakness among large banks. Instead, we focused on smaller regional banks, such as U.S. Bancorp, which fared better. Seeking Opportunities Among Attractively Valued Stocks Despite ongoing headwinds, we believe the economic expansion is likely to persist. Indeed, until October, the stock market seemed to react more to macroeconomic developments than to the fundamental strengths and weaknesses of individual companies. Consequently, in our analysis, many stocks have declined to lower valuations than are warranted by their fundamentals. Our bottom-up security selection process has identified a number of value-oriented opportunities in the consumer discretionary and information technology sectors. Conversely, we have found fewer opportunities meeting our investment criteria in the utilities and consumer staples sectors, where stocks generally appear more expensive. November 15, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 10/31/11 1
